Title: To James Madison from Sylvanus Bourne, 4 April 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


4 April 1804, Amsterdam. “I lately had the honor to address you relative to the appointment of an Agent for the Consulate at the Helder—suggesting that it might be neccessary that our Govt should afford its patronage to this appointment by allowing a few hundred dollars per Annum towards its support, since which the inclosed request has been made to me by the Amn. Masters now in port which I take the first occasion to forward that the Executive of the U S may take the matter in to consideration & decide according to its sentiments on the merits of the case as to affording the pecuniary aid required.”
